Plaintiff in error and defendant in error were husband and wife. Plaintiff in error as petitioner below filed his petition for habeas corpus to secure the custody of his minor child. The writ was granted and on final hearing the custody of the child, Thomas Carver Hardisty, was remanded to defendant in error, S. Jarvis Hardisty, its mother. Writ of error is taken from that judgment.
It is contended by petitioner that the return of the respondent to the petition was insufficient, that the father is entitled prima facie to the custody of his minor child and that the order remanding the child to the custody of the mother is without recourse in that it makes no provision for the father to visit or see the child at any time.
As to the latter contention it is sufficient to say that the father may secure an order permitting him to visit the child at any time on proper showing made to the chancellor. As to the first contention it is enough to say that the return may not be a model pleading but it is sufficient in a proceeding of this kind. This court is committed to the doctrine that the father is entitled prima facie to the custody of his minor child subject always to the modification that the best interests of the child will be the matter of first consideration.
In this cause the court below heard the testimony, and on due consideration awarded the custody of the child to its mother, the defendant in error. No error is shown to have been committed so his judgment is affirmed.
Affirmed.
ELLIS and BROWN, J. J., concur.
WHITFIELD, P. J., and BUFORD, J., concur in the opinion and judgment. *Page 66